Citation Nr: 1431228	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  12-01 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a central hernia.

2. Entitlement to service connection for a low back disorder with leg impairment.

3. Entitlement to service connection for neck diroders

4. Entitlement to service connection for shin splints.

5. Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to June 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veterans Benefits Management System (VBMS) contains no documents.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a July 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.



The issue(s) of {insert issue(s) being remanded} [is/are] addressed in the REMAND portion of the decision below and [is/are] REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION




ORDER




REMAND





Accordingly, the case is REMANDED for the following action:

1. 







The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


